


110 HRES 820 IH: Recognizing and celebrating the commitment

U.S. House of Representatives
2007-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 820
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2007
			Mr. Kind submitted
			 the following resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		RESOLUTION
		Recognizing and celebrating the commitment
		  of the Student Conservation Association to the United States national parks and
		  public lands.
	
	
		Whereas Elizabeth Cushman Titus Putnam founded the Student
			 Conservation Association in 1957 to provide opportunities for young people to
			 learn about environmental conservation and put their knowledge to work by
			 volunteering in national parks;
		Whereas the Student Conservation Association has helped to
			 protect vital habitats, threatened wildlife, and other at-risk resources in the
			 United States parks, forests, and urban green spaces;
		Whereas since its inception, the Student Conservation
			 Association has grown to become the largest conservation service program in the
			 United States, placing volunteers in all 50 States and internationally in
			 Canada, Mexico, Brazil, Germany, and Latvia;
		Whereas the Student Conservation Association has nearly
			 50,000 alumni, many of whom have dedicated their professional careers to
			 environmental stewardship and preservation;
		Whereas in 2005, volunteers of the Student Conservation
			 Association performed more than 1,600,000 hours of service;
		Whereas the Student Conservation Association has been
			 recognized for its achievements in conservation and youth development by the
			 White House, the National Park Service, the United States Forest Service, the
			 Wilderness Society, the National Wildlife Federation, the National Fire Plan
			 Council, and the Garden Club of America; and
		Whereas the people of the United States owe a debt of
			 gratitude to the Student Conservation Association, whose outstanding work to
			 preserve and protect the United States natural treasures helps ensure that they
			 will be available to enrich future generations of the people of the United
			 States: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)applauds the Student Conservation
			 Association for its decades of dedicated service to conserving the United
			 States national parks and public lands; and
			(2)expresses its best wishes to the Student
			 Conservation Association for its continued success and growth.
			
